Citation Nr: 0617021	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-30 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for the claimed residuals 
of frostbite of the feet.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953 and April 1955 to July 1956.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2006 when it was remanded to the 
RO for additional development of the record.  

In October 2005, the veteran had a videoconference hearing 
with the undersigned Veterans Law Judge who subsequently 
granted his motion to have his case advanced on the Board's 
docket.  



FINDING OF FACT

The currently demonstrated polyneuropathy of the feet is 
shown as likely as not to be due to a cold injury or 
frostbite sustained during the veteran's service in Korea in 
1951.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by polyneuropathy of the feet is due to 
a frostbite injury that was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Board must determine in each case whether VA has met its 
statutory duty to notify and assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Here, to the extent that the action hereinbelow is favorable 
to the veteran, further discussion of VCAA is not necessary.  


II.  Facts and Analysis

During his conference hearing, the veteran testified that he 
had peripheral neuropathy of his feet, which was due to a 
cold injury/frostbite suffered in service.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For certain disabilities, such as peripheral neuropathy, 
service connection may be presumed when such disability is 
shown to a degree of 10 percent or more within one year of 
the veteran's discharge from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

A careful review of the service medical records, including 
the report of his July 1956 service separation examination, 
shows that they are negative for any complaints or findings 
of a cold injury/frostbite of the feet.  

A history of cold exposure and frostbite in service was 
clinically recorded during the late 1990's and early 2000's.  
For example, during a VA neurologic consultation in May 2002, 
the veteran reported having had a frostbite injury to his 
toes and fingers during basic training.  

There was evidence of toe cramps and mild sensory deficits 
from the mid-tibia on down; and the relevant impression by 
the VA examiner was that of mild peripheral polyneuropathy 
due to frostbite injuries of the toes and fingers.  

Subsequent electrodiagnostic testing, such as that performed 
in October 2005 by Columbia Neurological Associates, 
confirmed that impression.  

The veteran was most recently examined by VA in February 
2006.  Following an interview with the veteran, a review of 
the claims file, and a physical examination, the VA examiner 
concluded that the neuropathy bore no relationship to the 
claimed cold injury.  

The veteran's reports of having sustained a cold injury in 
service are consistent with the evidence of record including 
service medical records showing that he served as a mortor 
crewman while in Korea in 1951.  

As a layman, however, he is qualified to report on matters 
which are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

As the veteran's statements about the events in service are 
credible, the Board finds the evidence of record to be in 
relative equipoise in showing that the he suffers from 
polyneuropathy due to frostbite of the feet that as likely as 
not was incurred in service.  

By extending the benefit of the doubt to the veteran, service 
connection for the residuals of frostbite of the feet is 
warranted in this case.  



ORDER

Service connection for the polyneuropathy of the feet as the 
residuals of frostbite is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


